DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-34 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 8/3/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 20 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Number 8,910,419 to Oberst.

Regarding claim 1, Oberst discloses an apparatus comprising:
A plant grow unit including
A body, wherein the body bounds an interior area, wherein the body includes an opening of the interior area (growing chamber 17),
A door, wherein the door is movably mounted in operative connection with the body, wherein the door is movable between a closed position in 
At least one grow light, wherein the at least one grow light is positioned in the interior area (light 41),
A fan (HVAC system 31), wherein the fan is operative to cause air outside the body to be drawn into the interior area (column 9, lines 16-22 disclose “a temperature control system may be implemented by HVAC technologies [e.g., air conditioning, resistance heating, hydronics, fans with ventilation, or others] 31 alone or in combination, controlling access [e.g., airflow] with an external environment, heat exchanging or other approaches to changing the temperature of air inside a chamber 17”),
A temperature sensor, wherein the temperature sensor is positioned in the interior area (column 9, lines 40-41 disclose “when the ETC/MCU/PLC 37 senses an internal temperature in the range of 70°C F”),
At least one control circuit (controller 37), wherein the at least one control circuit includes
A clock (timer 39), and
At least one data store (column 6, lines 42-62 disclose a variety of controller options that includes data stores),
Wherein the at least one control circuit is in operative connection with the at least one grow light, the fan, and the temperature sensor (column 8, lines 28-31 disclose “At least one of electronics or logic in the controller 
Wherein the data store includes control circuit executable instructions, wherein the at least one control circuit is operative responsive at least in part to the circuit executable instructions to cause
The at least one grow light to operate during at least one time period responsive at least in part to the clock,
A sensed temperature in the interior area to be determined responsive to the temperature sensor,
The sensed temperature to be compared to at least one threshold,
The fan to operate to maintain the sensed temperature in the interior area at no greater than the at least one threshold (column 7, lines 41-45 disclose “The preferable temperature may be between 64 to 72 degrees.  The ETC 37 keeps the temperature between those 2 temperatures for 2 hours.  In this 2 hour cycle the light 41 turns on for 20 minutes and off for 20 minutes, this repeats through the 2 hour cycle”, and column 8, lines 24-26 discloses the HVAC system, which includes fans, to provide temperature maintenance, heating, cooling, and ventilation).

Regarding claim 2 (dependent on claim 1), Oberst discloses the interior area being bounded by a pair of opposed side walls (walls 47), wherein each of the side walls 

Regarding claim 6 (dependent on claim 1), Oberst discloses the at least one control circuit is operative to cause the fan to operate during time periods responsive at least in part to the clock, whereby air in the interior area is periodically changed.  Column 7, lines 41-45 disclose “The preferable temperature may be between 64 to 72 degrees.  The ETC 37 keeps the temperature between those 2 temperatures for 2 hours.  In this 2 hour cycle the light 41 turns on for 20 minutes and off for 20 minutes, this repeats through the 2 hour cycle”, and column 8, lines 24-26 discloses the HVAC system, which includes fans, to provide temperature maintenance, heating, cooling, and ventilation.

Regarding claim 20 (dependent on claim 1), Oberst discloses at least one heater other than the at least one grow light, wherein the at least one heater is in operative connection with the interior area, wherein the heater is in operative connection with the at least one control circuit, wherein the at least one control circuit is operative to cause the at least one heater to operate to increase the interior area temperature at least in part to at least one temperature sensed in the interior area of the temperature sensor.  Column 7, lines 41-45 disclose “The preferable temperature may be between 64 to 72 degrees.  The ETC 37 keeps the temperature between those 2 temperatures for 2 hours.  In this 2 hour cycle .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 14, 15, 34 are rejected under 35 USC 103 as being unpatentable over US Patent Number 8,910,419 to Oberst in view of US Patent Application Number 2018/0184602 by Ofir.

Regarding claim 3 (dependent on claim 1), Oberst discloses the interior area being bounded by a pair of opposed side walls (walls 47), wherein each of the side walls includes a plurality of vertically spaced projections or recesses (racking system 23), wherein the projections or recesses are configured to releasably engage at least one horizontally extending shelf (trays 1), wherein the at least one shelf is selectively vertically positionable in the interior area in operative engagement with at least one projection or recess (see Figure 2), wherein the interior area includes a top wall (see Figure 2).
Oberst does not disclose the at least one grow light is in supported operative connection with the top wall, wherein the at least one shelf is selectively vertically positionable a 

Regarding claim 14 (dependent on claim 1), Ofir further teaches an electrically controlled lock, wherein the lock is in operative connection with the at least one control circuit, wherein the lock is changeable responsive at least in part to the at least one control circuit between a locked condition in which the lock is operative to hold the door in the closed position, and an unlocked condition in which the door is enabled to be moved from the closed position to the open position.  Paragraph 71 discloses “The door has a lock which the user can lock or unlock the door utilizing for example the smartphone application”.  

Regarding claim 15 (dependent on claim 1), Ofir further teaches an electrically controlled lock, wherein the lock is in operative connection with the at least one control circuit, wherein the lock is changeable responsive at least in part to the at least one control circuit between a locked condition in which the lock is operative to hold the door in the closed position, and an unlocked condition in which the door is enabled to be 
Oberst and Ofir do not disclose a biometric sensor, wherein the biometric sensor is operative to sense at least one biometric feature of a user adjacent to the body, wherein the biometric sensor is in operative connection with the at least one control circuit.  However, the examiner takes official notice that the use of biometric locks is notoriously well-known, and it would be obvious to a person having ordinary skill in the art to modify Oberst and Ofir to use known types of locks for the system.  Since the applicant has not traversed the examiner’s official notice, the notice is taken to be admitted prior art (see MPEP 2144.03(C), second paragraph).

Regarding claim 34 (dependent on claim 14), Ofir further teaches a wireless interface in operative connection with the at least one control circuit, wherein the at least one control circuit is operative to cause the wireless interface to send wireless signals corresponding to a condition of at least one of the lock, temperature sensor, the fan, the at least one grow light, and a change in a condition of at least one of the lock, the fan, the at .  

Claims 4-5, 7-10, 16-19 are rejected under 35 USC 103 as being unpatentable over US Patent Number 8,910,419 to Oberst in view of US Patent Application Number 2017/0094920 by Ellins.

Regarding claim 4 (dependent on claim 1), Oberst discloses the interior area being bounded by a pair of opposed side walls (walls 47), wherein each of the side walls includes a plurality of vertically spaced projections or recesses (racking system 23), wherein the projections or recesses are configured to releasably engage at least one horizontally extending shelf (trays 1), wherein the at least one shelf is selectively vertically positionable in the interior area in operative engagement with at least one projection or recess (see Figure 2), wherein the interior area includes a top wall (see Figure 2).
Oberst does not disclose the at least one grow light is selectively vertically positionable in the interior area by operative engagement with at least one projection or recess.  However, this limitation is taught by Ellins.  Ellins discloses grow lights 1130B mounted to the side walls of the grow chamber on a horizontal shelf, and Oberst discloses the use of racking system 23 to vertically adjust the position of shelves.  It would be obvious to a person having ordinary skill in the art to modify Oberst using the teachings from Ellins to provide more adjustability to adapt the system to the growth needs of different plants.

Regarding claim 5 (dependent on claim 4), Oberst in view of Ellins further teaches wherein the interior area includes a plurality of grow lights disposed at different vertical locations in the interior area, and a plurality of shelves located in the interior area, wherein each shelf is selectively vertically positionable relative to a respective grow light.  Ellins teaches lighting arrays 1130A and 1130B disposed at different vertical locations in the interior area, and Oberst discloses a plurality of shelves 1 located in the area that are vertically positionable via racking system 23.

Regarding claim 7 (dependent on claim 1), Ellins further teaches an oxygen sensor, wherein the oxygen sensor is in the interior area and is in operative connection with the at least one control circuit, where the at least one control circuit is operative to cause the fan to operate responsive at least in part to the oxygen sensor.  Paragraph 140 discloses “oxygen 610, humidity 612 and air temperature 614 sensors are shown on a lateral wall of the root box assembly 600”, and paragraph 150 discloses “Oxygen levels in the root box are monitored and adjusted to by supplementing air or pure oxygen from a pressurized source”.  

Regarding claim 8 (dependent on claim 1), Ellins further teaches a carbon dioxide sensor, wherein the carbon dioxide sensor is in the interior area and is in operative connection with the at least one control circuit, where the at least one control circuit is operative to cause the fan to operate responsive at least in part to the carbon dioxide sensor.  Paragraph 180 discloses “The Atmosphere Control Board will collect the CO2 concentration, air temperature and humidity, then send the data to the center board 

Regarding claim 9 (dependent on claim 1), Ellins further teaches a humidity sensor, wherein the humidity sensor is in the interior area and is in operative connection with the at least one control circuit, where the at least one control circuit is operative to cause the fan to operate responsive at least in part to the humidity sensor.  Paragraph 120 discloses “The humidity, watering and nutrients in the Nursery/Veg Center are controlled and monitored in order to ensure that the plantlets are adapted to LED light and aeroponic watering”.  

Regarding claim 10 (dependent on claim 1), Oberst discloses wherein the body further includes an air inlet opening from outside the body to the interior area, wherein operation of the fan is operative to cause air outside the body to be drawn into the interior area.  Column 9, lines 57-59 disclose “a chamber may have the external ambient atmosphere pumped in, perhaps with a fan or heat exchanger”.  
Oberst and Ellins do not disclose an air flow rate sensor, wherein the air flow rate sensor extends in the interior area and is in operative connection with the at least one control circuit, wherein the control circuit is operative to control at least one of fan speed and duration of fan operation responsive at least in part to the air flow rate sensor.  However, paragraph 134 of Ellins suggests the use of “sensors that are advantageously employed to determine such variables as carbon dioxide level, nutrient flow, humidity, and other 

Regarding claim 16 (dependent on claim 1)¸ Ellins further teaches at least one of a soil moisture sensor and a soil pH sensor wherein the at least one of the soil moisture sensor and soil pH sensor is located in the interior area and is in operative connection with the at least one control circuit, an output device, wherein the output device is in operative connection with the at least one control circuit, wherein the at least one control circuit is operative to cause the output device to provide at least one output responsive to at least one of a sensed soil moisture level and a sensed soil pH level.  Paragraph 182 discloses “This information can be employed to calculate the relative uptake of nutrients and moisture and adjust the upcoming nutrient feed amounts accordingly” and paragraph 64 discloses “real time monitoring, managing and controlling the operation of the system based upon real-time sensed parameters (illustratively temperature, nutrient levels, lighting, mist schedules, CO2, pH levels and other growth and plant health related items)”.

Regarding claim 17 (dependent on claim 1), Oberst discloses a water delivery manifold, wherein the water delivery manifold extends in the interior area and is configured to be in operative connection with a water supply, an electrically controlled water valve in operative connection with the water delivery manifold, wherein the valve is changeable between a flow condition in which water is delivered to the interior area through the manifold, and a no flow condition in which water is not delivered to the interior area through the manifold, wherein the valve is in operative connection with the at least one control circuit.  Column 8, lines 28-32 disclose “At least one of electronics or logic in the controller 37 may be in communication with water, light 41 or temperature resources to schedule at least one of an irrigation system 35, a lighting system 41 or an HVAC system 31, in conjunction with the timer 39” and column 10, lines 36-39 disclose “Water may be disbursed to plants 21 within a chamber 17 through devices such as a sprinkler, irrigation 35 heads, a sprayer, a nozzle and a piping or pipeline system”.  
Ellins further teaches a soil moisture sensor, wherein the soil moisture sensor is located in the interior area and is in operative connection with the at least one control circuit, wherein the at least one control circuit is operative responsive at least in part to a sensed soil moisture level to cause the valve to change the flow condition and the no flow condition.  Paragraph 7 discloses “Each of the growth chambers has a series of sensors and controls to provide optimal moisture, nutrients, carbon dioxide, LED light energy and related growth and performance optimizing agents to the plant at its respective stage in the growth cycle”.  

Regarding claim 18 (dependent on claim 1), Oberst discloses a water delivery manifold, wherein the water delivery manifold extends in the interior area and is configured to be in operative connection with a water supply, an electrically controlled water valve in operative connection with the water delivery manifold (column 8, lines 28-32 disclose “At least one of electronics or logic in the controller 37 may be in communication with water, light 41 or temperature resources to schedule at least one of an irrigation system 35, a lighting system 41 or an HVAC system 31, in conjunction with the timer 39”), wherein the valve is changeable between a flow condition in which water is delivered to the interior area through the manifold, and a no flow condition in which water is not delivered to the interior area through the manifold, wherein the valve is in operative connection with the at least one control circuit (column 10, lines 36-39 disclose “Water may be disbursed to plants 21 within a chamber 17 through devices such as a sprinkler, irrigation 35 heads, a sprayer, a nozzle and a piping or pipeline system”), a refillable plant food holding container in operative connection with the body, wherein the refillable plant food container is in fluid communication with the water manifold, wherein the water manifold is operative to deliver plant food form the container through the manifold (column 11, lines 19-23 disclose “Water may be supplemented through injector pumps in the irrigation 35 piping with nutrients to enhance growth or fortify nutrient content of the plants 21 are harvest or retard elements such as bacteria or viruses that diminish desired plant growth”, column 1, lines 28-29 disclose dissolving the nutrients in water, and water storage tank 63 comprises a refillable container for the water and the nutrients).  


Regarding claim 19 (dependent on claim 1), Oberst discloses the body further including an air inlet opening from outside the body to the interior area, wherein operation of the fan is operative to cause air outside the body to be drawn into the interior area.  Column 9, lines 57-59 disclose “a chamber may have the external ambient atmosphere pumped in, perhaps with a fan or heat exchanger or allowed in through vents”.  
Oberst and Ellins do not disclose an oxygen absorber, wherein the oxygen absorber is in operative connection with the inlet opening, wherein the oxygen absorber is operative to reduce oxygen in the air entering the interior area.  However, paragraph 140 of Ellins suggests that “oxygen 610, humidity 612 and air temperature 614 sensors are shown on a lateral wall of the root box assembly 600”, and paragraph 150 discloses “Oxygen levels in the root box are monitored and adjusted to by supplementing air or pure oxygen from a pressurized source”.  It would be obvious to a person having ordinary skill in the art to .

Claims 11 and 21 are rejected under 35 USC 103 as being unpatentable over US Patent Number 8,910,419 to Oberst.

Regarding claim 11 (dependent on claim 1), Oberst discloses wherein the body further includes an air inlet opening from outside the body to the interior area, wherein operation of the fan is operative to cause air outside the body to be drawn into the interior area, and further including a duct.  Column 9, lines 57-59 disclose “a chamber may have the external ambient atmosphere pumped in, perhaps with a fan or heat exchanger” and column 9, lines 24-25 disclose “an HVAC system 31 may be ducted to internally to a chamber 17”.
Oberst does not disclose wherein the duct extends external of the body and is in the fluid connection with the air inlet opening, wherein the duct extends to an air induction opening vertically below the air inlet opening.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the ducts to wherever it was convenient in the system, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  

Regarding claim 21 (dependent on claim 1), Oberst discloses a connector, wherein the connector is releasably connectable to a supply of electricity in operative connection with the at least one control circuit (electrical cord 25 and plug 27).  
.

Claims 12 and 22-23 are rejected under 35 USC 103 as being unpatentable over US Patent Number 8,910,419 to Oberst in view of US Patent Number 10,455,777 to Dennison.

Regarding claim 12 (dependent on claim 1), Oberst does not disclose the door including a transparent window, wherein the interior area is viewable from outside the body through the transparent window with the door in the closed position.  However, this limitation is taught by Dennison.  Dennison discloses a plant growth enclosure with a 

Regarding claim 22 (dependent on claim 1), Dennison further teaches a display, wherein the display is in operative connection with the at least one control circuit, wherein the display is operative to output indicia indicative of a condition of at least one of the temperature sensor, the at least one grow light, and the fan (display 163, see Figure 2).  

Regarding claim 23 (dependent on claim 22), Dennison discloses the door including a transparent window (glass door 144).
Dennison does not disclose the display being located in the interior area, wherein the display is visible through the transparent window when the door is in the closed position.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the display wherever is most convenient for the plant growing process, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim 13 is rejected under 35 USC 103 as being unpatentable over US Patent Number 8,910,419 to Oberst in view of US Patent Number 10,455,777 to Dennison, in further view of US Patent Application Number 2003/0193709 by Mallya.

Regarding claim 13 (dependent on claim 1), Dennison further teaches the door including a transparent window, wherein the interior area is viewable from outside the body through the transparent window with the door in the closed position (glass door 144).  
Oberst and Dennison do not disclose an electrically changeable transparency panel in generally overlapping relation with the window, wherein the transparency panel is in operative connection with the at least one control circuit, wherein the transparency panel is selectively operative responsive to the at least one control circuit to change between a transparent condition and a nontransparent condition.  However, this limitation is taught by Mallya.  Mallya discloses an electrically switchable laminate, Figure 1 shows the switch between opaque and transparent modes depending on the voltage, and paragraph 1 suggests “The present invention is directed to an electrically switchable film construction for applications including smart windows, graphics, office partitions, green houses and other applications in which light management is desired”.  It would be obvious to a person having ordinary skill in the art to modify Oberst and Dennison using the teachings from Mallya in order to manage the light entering the chamber.

Claims 24-25 are rejected under 35 USC 103 as being unpatentable over US Patent Number 8,910,419 to Oberst in view of US Patent Number 10,455,777 to Dennison, in further view of US Patent Application Number 2017/0094920 by Ellins.

Regarding claim 24 (dependent on claim 22), Ellins further teaches at least one further sensor including at least one of an oxygen sensor, a carbon dioxide sensor, a humidity 
Oberst as modified by Ellins further teaches wherein the at least one control circuit is operative to cause at least one of the fan to operate responsive at least in part to the at least one further sensor, indicia corresponding to a condition sensed by the at least one further sensor to be output through the display.  Column 9, lines 14-22 discloses the control system performing various tasks, including controlling the fans for ventilation and controlling airflow with an external environment.    

Regarding claim 25 (dependent on claim 24), Oberst discloses wherein the body further includes an air inlet opening from outside the body to the interior area, and further including at least one of a duct and an oxygen absorber, wherein the oxygen absorber is in operative connection with the inlet opening and is operative to reduce oxygen in air entering the interior area.  Column 9, lines 57-59 disclose “a chamber may have the external ambient atmosphere pumped in, perhaps with a fan or heat exchanger” and column 9, lines 24-25 disclose “an HVAC system 31 may be ducted to internally to a chamber 17”.
Oberst does not disclose wherein the duct extends external of the body and is in the fluid connection with the air inlet opening, wherein the duct extends to an air induction In re Japikse, 86 USPQ 70.  

Claim 26 is rejected under 35 USC 103 as being unpatentable over US Patent Number 8,910,419 to Oberst in view of US Patent Number 10,455,777 to Dennison and US Patent Application Number 2017/0094920 by Ellins, in further view of US Patent Application Number 2003/0193709 by Mallya.

Regarding claim 26 (dependent on claim 25), Dennison further teaches the door including a transparent window, wherein the interior area is viewable from outside the body through the transparent window with the door in the closed position (glass door 144).  
Oberst and Dennison do not disclose an electrically changeable transparency panel in generally overlapping relation with the window, wherein the transparency panel is in operative connection with the at least one control circuit, wherein the transparency panel is selectively operative responsive to the at least one control circuit to change between a transparent condition and a nontransparent condition.  However, this limitation is taught by Mallya.  Mallya discloses an electrically switchable laminate, Figure 1 shows the switch between opaque and transparent modes depending on the voltage, and paragraph 1 suggests “The present invention is directed to an electrically switchable film construction for applications including smart windows, graphics, office partitions, green houses and .

Claims 27-33 are rejected under 35 USC 103 as being unpatentable over US Patent Number 8,910,419 to Oberst in view of US Patent Number 10,455,777 to Dennison, US Patent Application Number 2017/0094920 by Ellins, and US Patent Application Number 2003/0193709 by Mallya, in further view of US Patent Application Number 2018/0184602 by Ofir.

Regarding claim 27 (dependent on claim 26), Ofir further teaches an electrically controlled lock, wherein the lock is in operative connection with the at least one control circuit, wherein the lock is changeable responsive at least in part to the at least one control circuit between a locked condition in which the lock is operative to hold the door in the closed position, and an unlocked condition in which the door is enabled to be moved from the closed position to the open position, a wireless interface, wherein the wireless interface is in operative connection with the at least one control circuit and is operative to communicate wireless signals, wherein the at least one control circuit is operative to cause the lock to be changed between the locked and unlocked conditions responsive at least in part to at least one of the clock, the biometric sensor, and communication signals received through the wireless interface.  Paragraph 71 discloses “The door has a lock which the user can lock or unlock the door utilizing for example the smartphone application”.


Regarding claim 28 (dependent on claim 27), Ellins further teaches a soil moisture sensor, wherein the soil moisture sensor is located in the interior area and is in operative connection with the at least one control circuit.  Paragraph 7 discloses “Each of the growth chambers has a series of sensors and controls to provide optimal moisture, nutrients, carbon dioxide, LED light energy and related growth and performance optimizing agents to the plant at its respective stage in the growth cycle”.  
Dennison further teaches the at least one control circuit is operative to cause at least one of indicia corresponding to soil moisture detected by the soil moisture sensor to be output through the display.  Dennison discloses a display 163 to show plant growth parameters within the unit.
Ofir further teaches wireless communication including data corresponding to soil moisture to be communicated through the wireless interface (see Figure 10).

Regarding claim 29 (dependent on claim 28), Oberst discloses a water delivery manifold, wherein the water delivery manifold extends in the interior area and is configured to be in operative connection with a water supply, an electrically controlled water valve in operative connection with the water delivery manifold, wherein the valve is selectively operative to control the delivery of water from the supply to the interior area through the manifold, and wherein the valve is in operative connection with the at least one control circuit.  Column 8, lines 28-32 disclose “At least one of electronics or logic in the controller 37 may be in communication with water, light 41 or temperature resources to schedule at least one of an irrigation system 35, a lighting system 41 or an HVAC system 31, in conjunction with the timer 39” and column 10, lines 36-39 disclose “Water may be disbursed to plants 21 within a chamber 17 through devices such as a sprinkler, irrigation 35 heads, a sprayer, a nozzle and a piping or pipeline system”.  
Ellins further teaches a soil moisture sensor, wherein the at least one control circuit is selectively operative responsive at least in part to the soil moisture sensor to cause the valve to enable the delivery of water through the manifold from the supply to the interior area.  Paragraph 7 discloses “Each of the growth chambers has a series of sensors and controls to provide optimal moisture, nutrients, carbon dioxide, LED light energy and related growth and performance optimizing agents to the plant at its respective stage in the growth cycle”.  

Regarding claim 30 (dependent on claim 29), Oberst discloses a refillable plant food holding container in operative connection with the body, wherein the refillable plant food container is in fluid communication with the water manifold, wherein the water manifold 

Regarding claim 31 (dependent on claim 30), Oberst discloses the interior area being bounded by a pair of opposed side walls (walls 47), wherein each of the side walls includes a plurality of vertically spaced projections or recesses (racking system 23), wherein the projections or recesses are configured to releasably engage at least one horizontally extending shelf (trays 1), wherein the at least one shelf is selectively vertically positionable in the interior area in operative engagement with at least one projection or recess (see Figure 2).
Ellins further teaches the at least one grow light is selectively vertically positionable in the interior area by operative engagement with at least one projection or recess.  Ellins discloses grow lights 1130B mounted to the side walls of the grow chamber on a horizontal shelf, and Oberst discloses the use of racking system 23 to vertically adjust the position of shelves.  It would be obvious to a person having ordinary skill in the art to modify Oberst using the teachings from Ellins to provide more adjustability to adapt the system to the growth needs of different plants.

Regarding claim 32 (dependent on claim 31), Oberst discloses a connector, wherein the connector is releasably connectable to a supply of electricity in operative connection with the at least one control circuit (electrical cord 25 and plug 27).  
Oberst does not disclose a power sensor, wherein the power sensor is in operative connection with the connector, and wherein the power sensor is operative to determine the connector is not connected to the supply, a battery, wherein the battery is in operative connection with the at least one control circuit, wherein the at least one control circuit is operative to cause, responsive at least in part to the power sensor sensing loss of power from the supply, the at least one control circuit to be operative responsive to power delivered from the battery, the wireless interface to communicate signals indicative that the connector is not connected to the supply.  However, the examiner takes official notice that the use of backup battery supplies and sending status alerts are notoriously well-known in the art, and that it would be obvious to a person having ordinary skill in the art to modify Oberst to use backup battery supplies to keep the growth cycle of the plants to be disrupted in the event of a power loss, and to send a status alert to alert the user of such disruptions.  Since the applicant has not traversed the examiner’s official notice, the notice is taken to be admitted prior art (see MPEP 2144.03(C), second paragraph).

Regarding claim 33 (dependent on claim 32), Ofir further teaches the at least one control circuit is operative to cause at least one of the wireless interface to send wireless signals corresponding to a condition of at least one of the temperature sensor, the power sensor, the oxygen sensor, the carbon dioxide sensor, the humidity sensor, the air flow rate sensor, the transparency panel, the soil moisture sensor, the fan, the lock, the .  

Response to Arguments
Applicant's arguments filed 8/3/2021 have been fully considered but they are not persuasive. 
Regarding the argument that Oberst does not teach a control circuit that operates a fan to draw air from outside the body into the interior area of the body to maintain the temperature in the interior area at no greater than a threshold, column 9, lines 16-22 disclose “a temperature control system may be implemented by HVAC technologies [e.g., air conditioning, resistance heating, hydronics, fans with ventilation, or others] 31 alone or in combination, controlling access [e.g., airflow] with an external environment, heat exchanging or other approaches to changing the temperature of air inside a chamber 17”.  This passage explicitly discloses controlling airflow with an external environment, as well as using fans as examples of HVAC technologies being used for the temperature control system.   
Regarding the argument that Oberst does not teach at least one control circuit that includes at least one data store, column 6, lines 42-62 disclose a variety of controller options that includes data stores.  One example given is a T6 available from Trol Systems as a MCU.  The T6 page from Trol Systems discloses “The T6 is programmed by choosing words from a menu that forms sentences of a page.  Naturally, you write programs in the same order as the machine operates” and “Up to 575 sentences can be programmed”, which is therefore a data store for 
Regarding claim 6, as discussed above, column 9, lines 16-22 explicitly discloses controlling airflow with an external environment, as well as using fans as examples of HVAC technologies being used for the temperature control system, and Column 7, lines 41-45 discloses the temperature being kept in 2 hour cycles.  Just because Oberst discloses using a heater in a tank and a sprayer as one way to control temperature within the chamber does not exclude the other methods of temperature control that are explicitly disclosed in other sections of Oberst.  Column 7, lines 8-9 further discloses that there is a chamber air conditioner and a heater, and both are examples of a temperature control system that can exist in the system.
Regarding the anticipation rejection of claim 10, this section was accidentally left in the rejection and is hereby deleted.  Claim 10 was rejected under 35 USC 103 in view of Ellins in order to address the air flow rate sensors, and this rejection is maintained.
Regarding the argument that a scrog net is not a shelf, Figure 2A of Ofir shows that scrog net 424 is a flat, rectangular structure that is fixed horizontally to the walls of compartment 414.  The fact that it is used to keep branches apart is an intended use, as the net can be used to support an object, and does support the branches at least in part.  Furthermore, regarding the argument that there would be no reason to modify Oberst to include a scrog net, the combination is not to 
Regarding the argument that modifying Oberst requires that light be kept away from the Seeding end to allow for proper germination of seeds, Oberst says that “Grow lights 41 may be (emphasis added) specifically kept away from the seeding end 57 of the chamber 17 to allow for proper germination of the newly loaded seed”.  The “may be” implies that this function is optional, and it is a stretch to read this to mean that the light must be kept away from the seeding end.  Figure 2 for example shows an embodiment where light system 41 extends down into seeding end 57.  Furthermore, even if, for the sake of argument, the light must be kept away from the seeding area, this is entirely depending on the positions of the light and the seeding areas.  For example, Figure 2 shows seeding area 57 being on the bottom of the chamber, in which case positioning the light system at the top of the chamber would help keep the seeding area away from the light.  
Regarding claims 14 and 27, a rationale statement was previous given in the rejection of claim 3, namely, that modifying Oberst using the teachings from Ofir allows the user to adapt the system to the growth needs of different plants.  Since the system is a closed, controlled environment, providing a lock protects against unwanted tampering of the environment and gives the user further control over the growth needs of the plants.  Furthermore, regarding the argument that Oberst causes the seeds to sprout during a six day period, it is unclear why a six day period would be a reason not to lock the hydroponic chamber of Oberst, as the chamber can be prevented from tampering within the six day period, or whatever period was desired.  
Regarding the argument that nothing in Oberst or Ofir teaches at least one control circuit that is operative to control a grow light, a fan, the temperature of an interior area, and an 
Regarding the official notice of claims 15 and 27, MPEP 2144.03(A) states that “Official notice unsupported by documentary evidence should only be taken by the examiner where the fact asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known”.  In the instant case, the examiner did not provide prior art of the biometric sensor because it is considered to be well-known, and the rationale is to use well-known types of locks for the system.  Furthermore, MPEP 2144.03(C) states that “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.” 
Regarding claim 34, a rationale statement was previous given in the rejection of claim 3, namely, that modifying Oberst using the teachings from Ofir allows the user to adapt the system to the growth needs of different plants.  Being able to wirelessly control the environment within the chamber allows the user to better adapt the system to the growth needs of the plants.  
Regarding claims 4 and 31, as discussed in the rejection, Ellins discloses grow lights 1130B mounted to the side walls of the grow chamber on a horizontal shelf, and Oberst discloses the use of racking system 23 to vertically adjust the position of shelves.  Vertically adjusting the position of a shelf with grow lights attached would position the grow lights at different heights.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding claim 5, a rationale statement was previous given in the rejection of claim 4, namely, to provide more adjustability to adapt the system to the growth needs of different plants.  Furthermore, regarding the argument that nothing in Ellins discloses that Ellins’ grow lights are selectively vertically positionable, the rejection on claim 5 is based on the combination of Oberst and Ellins.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding claim 7, a rationale statement was previous given in the rejection of claim 4, namely, to provide more adjustability to adapt the system to the growth needs of different plants, which an oxygen sensor allows for.  
Regarding claim 8, a rationale statement was previous given in the rejection of claim 4, namely, to provide more adjustability to adapt the system to the growth needs of different plants, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding claim 9, a rationale statement was previous given in the rejection of claim 4, namely, to provide more adjustability to adapt the system to the growth needs of different plants, which a humidity sensor allows for.  Furthermore, Ellins provides a teaching to control and monitor the humidity, and Oberst discloses the use of the HVAC system to bring in outside air to control the environment inside the chamber.  It would be obvious to a person having ordinary skill in the art that humidity can be controlled by bringing in air having a different humidity by a HVAC system such as that of Oberst.
Regarding claim 10 and the argument that to present a valid rejection the Office is required to show specifically where the function or structure recited in the applicant’s claim is actually present in the cited reference, the requirement under 35 USC 103 is “if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains”, not necessarily for the prior art to teach the specific recited features and relationships.  In the instant case, the examiner clearly set out the teachings from paragraph 134 of Ellins and why the modifications would be obvious to a person of ordinary skill in the art, and further explicitly provided monitoring and 
Regarding claims 16, 17, 28, and 29, a rationale statement was previous given in the rejection of claim 4, namely, to provide more adjustability to adapt the system to the growth needs of different plants, and providing the option for growing the plants in soil and controlling the conditions of the soils allows the user to do so.  Furthermore, regarding the argument that Oberst is a hydroponic plant grow unit and has no soil, Oberst acknowledges growing plants can be grown in soil (column 1, lines 27-28), and Ellins provides a similar growth chamber with racks that can be used to employ soil to grow plants.  This provides the user with more options to adapt the system to the growth needs of different plants.  Furthermore, regarding the argument that Ellins does not teach a soil moisture sensor or a soil pH sensor, paragraph 75 discloses “It is a further aspect of the to provide for a processor control module includes a processor unit and a storage unit for storing a database of plant growing environment parameters including but not limited to temperature, nutrient levels, lighting, misting schedules, CO2, pH levels and other growth and plant health related items.  Since the plant is being grown in a soil in Ellins, it would be obvious to a person having ordinary skill in the art that the plant growing environment would include the soil and the conditions of the soil.  
Regarding claim 17 and the argument that Ellins does not disclose the moisture sensor, paragraph 7 discloses “Each of the growth chambers has a series of sensors and controls to provide optimal moisture, nutrients, carbon dioxide, LED light energy and related growth and performance optimizing agents to the plant at its respective stage in the growth cycle”.  Since the plant is being grown in a soil in Ellins, it would be obvious to a person having ordinary skill in the art that the plant growing environment would include the soil and the conditions of the soil.
Regarding claims 18 and 30, Oberst teaches dissolving nutrients in the water.  This water can be held in water storage tank 63, which comprises a refillable plant food holding container (since the plant food is dissolved into the water).  Furthermore, a rationale statement was previous given in the rejection of claim 4, namely, to provide more adjustability to adapt the system to the growth needs of different plants, and monitoring the controlling the soil moisture allows the user to do so.  
Regarding claim 19, the admission that neither Oberst nor Ellins teaches the features is not an admission that prima facie obviousness has not been established, as the office action immediately goes on to explain why such a modification would be obvious to a person having ordinary skill in the art, and further provides providing ways to adjust oxygen within the growth unit as a rationale for the modification.  Furthermore, regarding the argument that Ellins states that it is desirable to add oxygen to the root unit assembly of Ellins, first, this only applies to the root box assembly, not to the plant as a whole.  Paragraph 150 states “Oxygen levels in the root box are monitored and adjusted to by supplementing air or pure oxygen from a pressurized source”, which shows that the oxygen provided must still be controlled by the system.  
Regarding the argument that Oberst does not teach an air inlet opening, it is unclear how external ambient atmosphere would be pumped in through a duct that does not have an air inlet opening.  Furthermore, regarding the argument that drawing air at a lower vertical level through the air induction opening draws in more carbon dioxide, carbon dioxide being heavier than oxygen and nitrogen would only allow the carbon dioxide to settle if the air was stagnant, which would not be the case for air positioned near an intake duct.  Furthermore, CO2 levels only show appreciable variations in concentration between altitudes of several kilometers.  The difference 
Regarding claims 21 and 32, as discussed previously with regard to official notices, the applicant has not stated by the noticed fact, namely, that the use of backup battery supplies and sending status alerts are well-known in the art, would not be considered to be common knowledge or well-known in the art.  Since the applicant has not traversed the examiner’s official notice, the notice is taken to be admitted prior art (see MPEP 2144.03(C), second paragraph).  Furthermore, the examiner explicitly provided keeping the growth cycle of plants in the event of a power loss and to send a status alert to alert the user of such disruptions as a rationale for the modification.
Regarding claims 12, 23, 13, 26, Dennison is cited to provide a teaching for a transparent window in the door.  There are transparent materials other than glass that can be used to make a window.  Oberst, for example, lists fiberglass as a material that can be used that slow the transfer of heat (column 4, lines 35-37).  Furthermore, as discussed previously, Oberst only discloses optionally keeping the light away from the seeding end, includes disclosures that do not keep the light away from the seeding end, and since the light of Oberst is positioned on the inside of the door, it is unclear how a transparent window would on the door itself would result in light reaching the germinating seeds, and furthermore, a window does not have to extend over the entire area of the door.   
Regarding claim 33, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Figure 10 of Ofir is a screenshot of a smartphone interface for monitoring and .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642